Citation Nr: 1430957	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-44 200	)	DATE
	)
)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for coronary artery disease, claimed as secondary to service-connected type II diabetes mellitus.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to May 1973, which included service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, which, inter alia, granted the Veteran service connection and a noncompensable evaluation for hypertension, effective February 17, 2009 (i.e., the date of the Veteran's original claim for VA compensation for this disease), denied his claim for a compensable evaluation for bilateral hearing loss, and denied his application to reopen his previously denied and final claim of entitlement to service connection for coronary artery disease for failure to submit new and material evidence.  The Louisville, Kentucky, VA Regional Office (RO) is the agency of original jurisdiction (AOJ) over the current appeal.

The Veteran is presently service-connected for posttraumatic stress disorder, type II diabetes mellitus, bilateral hearing loss, tinnitus, bilateral peripheral neuropathy of his upper and lower extremities, hypertension, and erectile dysfunction, which produce a combined evaluation of 70 percent under 38 C.F.R. § 4.25 (2013).  In correspondence received by VA in December 2011, the Veteran submitted an informal claim for a total rating for individual unemployability due to his service-connected disabilities (TDIU).  As this matter has not been adjudicated in the first instance by the AOJ, it is not properly before the Board at the present time and is therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The current appeal was certified to the Board in December 2009 and the case was sent to the custody of the Board in January 2010.

2.  In December 2011, prior to the promulgation of a decision in the appeal, the RO received written notification from the appellant requesting a withdrawal of his appeal of the denials of an initial compensable rating for hypertension, a compensable evaluation for bilateral hearing loss, and a finding that new and material evidence was not submitted to reopen his claim for service connection for coronary artery disease.  The Board was duly informed of the aforementioned development in written correspondence from the appellant's representative, dated in June 2012.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, this appeal was certified in December 2009 and forwarded to the custody of the Board in January 2010.  The record indicates that in December 2011, the appellant notified the RO that he desired to withdraw his appeal of the AOJ's denial of an initial compensable rating for hypertension, the denial of a compensable evaluation for bilateral hearing loss, and the denial of his application to reopen his claim for service connection for coronary artery disease for failure to submit new and material evidence.  The Board was subsequently notified of the appellant's request for a withdrawal of his appeal in written correspondence received from the appellant's representative in June 2012.  These notices were received by the Board prior to the promulgation of an appellate decision in the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an initial compensable evaluation for hypertension is dismissed.

The appeal for a compensable evaluation for bilateral hearing loss is dismissed.

The appeal regarding whether new and material evidence has been submitted to reopen a claim for service connection for coronary artery disease, claimed as secondary to service-connected type II diabetes mellitus, is dismissed.   



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


